Citation Nr: 1131500	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-06 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than March 14, 2006, for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.

Certain medical evidence received at the Board in May 2011 includes medical records relevant to the heart and appears to have been submitted for the purpose of advancing a claim, or a request to reopen a claim, of service connection for heart disability.  This matter is hereby referred to the RO for appropriate action. 

The Board also notes that correspondence and a VA Form 21-8940 received at the Board in April 2011 appear to raise a new claim of entitlement to a total rating based on individual unemployability (TDIU).  A previous claim of entitlement to TDIU was adjudicated by the RO in a December 2009 rating decision; that decision was not appealed and became final.  Therefore, the TDIU claim received in April 2011 is new.  The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On March 14, 2006, the Veteran filed a claim of entitlement to service connection for diabetes mellitus, type II.

2.  By rating decision in April 2007, the RO granted service connection for diabetes mellitus, type II, effective March 14, 2006.

3.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether diabetes mellitus, type II was manifested as of May 8, 2001, the effective date for the addition of diabetes mellitus, type II, to the list of diseases presumed to be related to herbicide exposure in Vietnam.


CONCLUSION OF LAW

The criteria for an effective date of March 14, 2005, (but no earlier) for the grant of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in June 2006, prior to the rating decision on appeal.  The notice substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The VCAA notice was provided to the Veteran prior to the rating decision on appeal, and was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained VA and private treatment records; obtained Social Security Administration (SSA) records; and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran is seeking an effective date earlier than March 14, 2006, for his grant of service connection for diabetes mellitus, type II.  The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The Board also observes that as the result of a class action lawsuit brought by veterans of the Vietnam war and their survivors, in a May 1989 decision the United States District Court for the Northern District of California (District Court) invalidated the regulation then in effect for adjudicating claims based on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The District Court also voided all benefit denials that had been made under that section of the regulation.  See Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the parties entered into a stipulation agreement governing VA's re-adjudication of all claims that had been denied under the invalidated regulation, which stipulation agreement was made an order of the court.  Paragraph 3 of the stipulation and order provided that '[a]s soon as a final rule is issued service connecting, based on dioxin exposure, any ... disease which may be service connected in the future pursuant to the Agent Orange Act of 1991, the VA shall promptly thereafter readjudicate all claims for any such disease which were voided by the Court's order of May 3, 1989, as well as adjudicate all similar claims filed subsequent to the Court's May 3, 1989 Order.'  According to Paragraph 5, the effective date for disability compensation based on the re-adjudication of a claim that was voided by the District Court shall be the date the voided claim was originally filed.  The District Court subsequently interpreted the stipulation and order, in light of the 1989 decision, as requiring VA to re-adjudicate all claims voided in the 1989 decision if the disease was subsequently presumptively service connected, even if the original claim was not expressly based on Agent Orange exposure.  The District Court also determined that, if the re-adjudication resulted in a grant of service connection, the effective date would be the date of the original claim.  See Nehmer v. United States Veterans' Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the stipulation and order as applying to all claims voided by the District Court in the May 1989 order, as well as all similar claims filed subsequent to the May 1989 order.  In addition, if the re-adjudication of a 'similar claim' resulted in an award of benefits, the effective date for the grant of service connection is the date of the original claim.  The disease at issue in the 9th Circuit decision was prostate cancer, which under the regulation in effect in 1994, was not subject to presumptive service connection.  The regulation (38 C.F.R. § 3.309(e)) was revised in 1996 to include prostate cancer as a presumptive disease.  See Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  In May 2001, the regulations were revised to include diabetes mellitus in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).

The Board notes here that effective date rules for awards under the Nehmer Court Orders have been promulgated at 38 C.F.R. § 3.816.  The provisions of 38 C.F.R. § 3.816 provide that for purposes of this section -- (1) A Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease; or (ii) A surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  (2) A covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases include Type 2 Diabetes.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3)of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  (3) If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  (4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

In the instant case, the Veteran was awarded service connection for diabetes mellitus on a presumptive basis because it is a disease associated with his presumed in- service exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  The RO assigned an effective date of March 14, 2006, which was the date the Veteran filed his claim for service connection.

The first indication in the claims file that the Veteran was seeking service connection for diabetes mellitus, type II, is March 14, 2006.  This claim was date-stamped received by the RO on that date.  The Veteran has claimed that he should be awarded an earlier effective date.  The Veteran essentially contends that his diabetes mellitus began at a time that qualifies him for assignment of an earlier effective date.  The Board notes that the Veteran's June 2006 filing in association with this claim identifies "01/01/01" as the date upon which his diabetes mellitus began; the Board observes that this may have been intended to indicate that the Veteran recalled that the disability began at sometime during 2001 without certainty of the specific date.  In any event, however, no revision of effective date is warranted in this case because the evidence does not show that any claim was filed prior to the currently assigned effective date, and the evidence does not show that the Veteran met all eligibility criteria for the liberalized benefit as of May 8, 2001.

The Board notes that the mere presence of medical evidence of a disability does not show an intent on the veteran's part to seek service connection and therefore does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32 (1998).   Therefore, the Board declines to view any references to diabetes in medical records as a claim for VA compensation based on diabetes.  Nevertheless, based on adjudication in the Nehmer case certain stipulations were agreed to and are now incorporated in 38 C.F.R. § 3.816.  However, the Veteran does not fall within the Nehmer situation since the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989; the Veteran's claim of service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements is met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

Again, under 38 C.F.R. § 3.114 for liberalizing legislation, the date of the award may be one year prior to the date of receipt of the claim when the claimant's request is received more than one year after the May 8, 2001, effective date of the liberalizing legislation if the Veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  See 38 C.F.R. § 3.114(a)(3).  

It appears that the earliest medical record in the claims file which deals with diabetes is dated June 4, 2001, or approximately 27 days after the diabetes presumption became effective on May 8, 2001.  The June 4, 2001, medical record, appears to indicate that the Veteran came in that date as a new patient.  Although the notes on the medical record include a number of abbreviations and are therefore not entirely clear, it appears that the Veteran had made the June 4, 2001, medical appointment because a department of transportation examination finger stick test was abnormal which led to a next day fasting blood sugar level of 313.  The department of transportation medical personnel then recommended that the Veteran be checked for diabetes which led to the June 4 appointment.  Unfortunately, there is no indication as to the date of any department of transportation tests.  However, under the above scenario, the department of transportation tests would have had to be prior to June 4, 2001, and the Board believes that it may reasonably take administrative notice of the fact that a period of days or even weeks may pass before one is able to schedule a medical appointment.  With this in mind, the Board believes a reasonable doubt exists as to whether the Veteran's diabetes mellitus was manifested as of May 8, 2001, the effective date for the addition of diabetes to the list of presumptive diseases for herbicide exposure.  Since it appears that all of the criteria were met as of the effective date of the liberalizing law, then VA may go back one year prior to the date of the actual service connection claim.  Accordingly, an effective date of March 14, 2005, (one year prior to the date of receipt of the claim) is warranted.  However, for reasons explained above, an even earlier effective date may not be assigned under applicable law. 


ORDER

Entitlement to an effective date of March 14, 2005, for the grant of service connection for diabetes type II is warranted.  To this extent, the appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


